 In the Matter of BuRToN-DIxIECORPORATIONandFuRNITuRE, BED-DING & CASKET LOCAL 325, UPHOLSTERERS' INTERNATIONAL UNION OFNORTH AMERICACase 1Vo. R-2264.-Decided February 7, 1941Jurisdiction:bedding manufacturingindustry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition to union ; striking employeesheldeligibleto vote ;election necessary.Unit Appropriate for, Collective Bargaining:all employees at one of the Com-pany's plants except the manager, the superintendent,and office employees ;agreement as to.Mr. Lucius E. Burch, Jr.,ofMemphis, Tenn.,and'Mr. Otto A.Jaburek,of Chicago, Ill., for the Company.Mr. Roy W. Grow,of Memphis, Tenn., for the Union.Mr. Robert F. Koretz,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 16, 1940, Furniture, Bedding & Casket Local 325,Upholsterers' International Union of North America,' herein calledthe Union, filed a petition with theRegionalDirector for the TenthRegion(Atlanta, Georgia), alleging that a question affecting com-merce had arisen concerning the representation of employees ofBurton-Dixie Corporation,Memphis, Tennessee, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On January 10, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational LaborRelationsBoard Rules and Regulations-Series 2,1Designated in the petition as "Furniture,Bedding & Casket Local 325,Upholsterers'International Union,"and in the notice of hearing and other formal papers as"Furniture,Bedding & Casket Local 325." In accordance with a motion made at the hearing,which wegrant, the caption of the case has been changed to lead as above, and the petition and otherformal papers amended in like manner29 N. L.R. B , No. 86.444 BURTON-DIXIE CORPORATION445-samended, ordered an investigation and authorized the Regional,Director to conduct it and to provide for an appropriate hearingupon due notice.On January 13, 1941, the Regional Director issueda notice of hearing, copies of which were duly served upon theCompany and upon the Union. 'Pursuant to the notice, a hearing was held on January 22,'i941,atMemphis, Tennessee, before Alexander E. Wilson, Jr., the TrialExaminer duly designated by the Board. The Company and theUnion appeared, were represented by counsel, and participated inthe hearing.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe issueswas afforded all parties.At the close of the hearing motions weremade to, amend the petition and other formal papers in certainrespects.No objection was made to the motions, which are herebygranted.During the course of the hearing the TrialExaminermade several' rulings on other motions and on' objections to theadmission of evidence.The Board has reviewed the rulings of theTrialExaminerand finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBurton-Dixie Corporation, a Delaware corporation with its prin-cipal office in Chicago,. Illinois, has plants in Brooklyn, New York;Chicago, Illinois ;Kansas City,Missouri ;Memphis, Tennessee ;Newark, New Jersey ; Detroit and Lansing, Michigan;, and Blacks-burg, South Carolina, where it is engaged in the production andmanufacture of bedding, mattresses, steel springs, studio and furni-ture supplies.This proceeding is concerned only with the Memphis,Tennessee, plant, herein called the Memphis plant, where the Com-pany is engaged in the production of cotton batting used in themanufacture of upholstered furniture and automobiles. - The prin-'cipalraw materialsused at the Memphis plant are linters and millwaste.During the year ending November 30, 1940, the Companyused approximately 5,200,000 pounds of raw materials, worth about$320,000, 90 per cent of which were transported to the Memphis plantfrom outside the State of Tennessee.During the same period, theCompany sold finished products manufactured at the Memphis plantweighing approximately 4,300,000 pounds and worth about $530,000,70 per cent of which were transported to points outside the State ofTennessee. 446.DECISIONS OF ;NATIONAL LABOR RELATIONS BOARDIT.THE ORGANIZATIONS INVOLVEDFurniture, Bedding & Casket Local 325, Upholsterers' Interna-tional Union of North America, is a labor organization affiliated withAmerican Federation of Labor, admitting to membership employeesof the Company at the Memphis plant.III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 10 and 15,.1940, the Company refused theUnion's request for collective bargaining on the ground that itdoubted that the Union had been designated for such purpose by amajority of its employees, and stated-that it would not recognize orotherwise bargain collectively with the Union as the statutory repre-sentative of it's employees until the Union was certified by the Boardas such representative. -'At the hearing the Trial Examiner made a report and statementfor the purposes of the record which showed that a substantial num-ber of employees of the Company within the unit hereinafter foundt o be appropriate designated the Union as their representative forthe purposes of collective bargaining.2We find that a question has arisen concerning the representationof employees of the Company.TV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find- that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate and substantialrelation"to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand thefreeflow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agreed, and we find, that all em-ployees of the Company at its Memphis plant, except the manager,the superintendent, and office employees, constitute a unit appropriatefor the purposes of collective bargaining, and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effec-tuate the policies of the Act..2 The Trial Examiner reported that the Union had submitted to him 62 membership cards.Sixty-one were of persons who were on the Company's November 13, 1940, pay roll, whichcontained the names of eighty-five persons. BURTON-DIXIE CORPORATIONVI:THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot among employees within the appropriate unit- to determinetheir desires with regard to representation.On November 19, 1940, .the Union called a strike, whichis still inprogress.On that date the Company employed about 85 persons.At the date^of the hearing, about 45 employees were on strike; about.35 persons were at work in the Memphis plant, one of whom had beenhired since the strike began.There is no showing that the personhired since 'the strike began occupies a position which did not existprior thereto.The Union requests the use of a pay-roll date prior,toOctober 24, 1940, when the Union began to organize employees ofthe Company, as determinative of eligibility to participate in theelection.The Company urges that a current pay roll be,used todetermine eligibility, and that the strikers be eliminated from-par-ticipation in the election.In support of its position the Companycontends in substance that the strike has so affected its productionthat it will be unable to reemploy all the strikers for several monthsand that by that time it is likely that the strikers will not be avail-able for reemployment.The record shows that the Company's oper-ations normally, begin to' slacken' in about the middle of June, reachtheir lowest ebb in the latter part of July, begin to increase near-September 1, reach their maximum level in November or December,and remain at this level until March, or if business is favorable, untilJune.The Company customarily seeks to reemploy satisfactoryworkers who are laid off during the seasonal slump between Juneand September, and it was estimated by the manager of the Memphisplant that only about 15 per cent of those laid off do not returnto work when operations increase. In 1940 the Company employed80 to 85 persons until the middle of Julie, when lay-offs began which.ultimately-, reduced personnel; to about 35 in number; it' began toreemploy on about the first of September and employed about' 85persons when the strike was called.As regards reemployment ofthe strikers, the Company's manager testified that the strike causeda decreasein production of "at least 50 per cent"; that at about thefirst of the year, when the Company normally entersinto sales con-tracts for delivery of goods, the Company only acceptedsales con-tracts possible of fulfillment under existing productive capacity ;that the Company will be unable to obtain additional contracts,for several months; thatas a,resultthe Company will beunable toemploy as many persons between the date of the hearing and theseasonal slackperiod beginning in June as were employed prior to .448DECISIONS -OF "NATIONAL -LABOR' RELATIONS BOARDthe strike; and that "maybe some-of the men who are out now neverwill be hired back again."He further testified that he had learnedthat some 10 or 11 of the strikers are employed elsewhere or haveleftMemphis.IWe are of the opinion that the Company's contentions and show-ing do not warrant the exclusion of the strikers from participationin the election.The strikers remain employees under the terms ofthe Act since the record shows, and we find, that the strike is acurrent labor dispute.Further, we are satisfied from the recordthat the strikers have a reasonable expectancy of reinstatement.Under the circumstances of this case, we are satisfied that the mostaccurate determination of the desires of the ' Company's employeesaffected by our investigation will be obtained by the use of the'payroll for the period last preceding November 19, 1940, to determineeligibility, and we shall so direct.Upon the basis of the above findings of fact and upon the entirerecord in the -case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Burton-Dixie Corporation, Memphis, Ten-nessee, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.'2.'All employees of the Company at its Memphis, Tennessee, plantexcept 'the manager, the superintendent, and office employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9.(b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Bbard Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain 'representatives for the purposes of collective bargain-ing with Burton-Dixie Corporation, Memphis, Tennessee, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election;under the direction and supervision of the Regional Director forthe Tenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject , to Article III, Section 9, of BURTON-DIXIE CORPORATION449said Rules and Regulations, among all employees of Burton-DixieCorporation at its Memphis, Tennessee, plant, who were employedduring the pay-roll period last preceding, November 19, 1940, in-cluding employees who did not work during said pay-roll periodbecause they were ill or on vacation and employees who were then orhave since, been temporarily laid off, but excluding employees whohave since quit or been discharged for cause, and also excluding themanager, the superintendent, and office employees, to determinewhether or not they desire to be represented by Furniture, Bedding& Casket Local 325; Upholsterers' International Union of NorthAmerica, for the purposes of collective bargaining.